DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the appropriate pneumatic and electronic connections (claim 1); the second compartment behind the first compartment (claim 3); the second compartment in lateral form to the first compartment (claim 4); the conjunction of nitrous oxide which does not have two walls and a roof (claim 5); an infrared sensor (claim 8;  Insofar as the specification is concerned, only an infrared signal (41) is depicted); the control (claim 10); and, the remote connection (claim 10)  must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “46” has been used to designate both an outlet valve and a conduit (figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 28 (wheel).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: a first enclosure, a second enclosure and the control. 
Appropriate correction is required.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: In line 8, an article for “first compartment” is missing. It should be “a first compartment.” The recitation of “kitchen siphons” in claims 2-11 should, for the sake of consistency and clarity, be amended to “whipping kitchen siphons.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation whipping kitchen siphons, and the claim also recites especially for “whipped cream” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Dependent claims 2-11 inherit the same infirmity and are rejected for the same reason listed above.  
Claim 1 recites the limitations "the automatic injection” and “the charge time" in lines 2 and 3, respectively.  There is insufficient antecedent bases for these limitations in the claim. Claims 2-11 inherit the same infirmity and are rejected for the same reason. 
Re. claim 1: It is not understood that the term “load python” means. It does not appear to be a term of art and it is not clearly defined in the specification. Dependent claims 2-11 inherit the same infirmity and are rejected for the same reason listed above.
Re. claim 1: In lines 12-13, it is not understood what is meant by the phrase “appropriate pneumatic and electronic connections.” The term “appropriate” is subjective and can have more than one interpretation. This renders the claim vague and indefinite.  
Re. claim 1: In line 13, it is not understood to which “enclosure” is being referred to. For that matter, there does not appear to be support for the limitations of a “first enclosure” and a “second enclosure.” Dependent claims 2-11 inherit the same infirmity and are rejected for the same reason listed above.
Re. claim 5: It is not understood what Applicant is attempting to describe and claim with the passage “wherein the first compartment where the base is located there is a conjunction of nitrous oxide which does not have two walls and a roof.” 
Claim 6 recites the limitation "the high pressure nitrous oxide cylinders" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation "the high pressure nitrous oxide cylinders" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Re. claim 8: Line 6 includes the recitation of “an elector valve.” However, line 4 of claim 7, upon which claim 8 depends, includes the recitation of “an electrovalve.” Is Applicant claiming that the “electro valve” and the “electrovalve” are different valves? If so, they should be shown in the figures. 
Claim 11 recites the limitation "A process for charging kitchen siphons …" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the nitrous oxide discharge set" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the nitrous oxide discharge assembly" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the pilot light" in line 10. There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the high pressure cylinders" in line 11. There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the start-up selector" in line 13. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published Japanese Patent Application No. JP2007023989A (Ito; provided to the Office by Applicant in an IDS).  
Re. claims 1 and 11: Insofar as the claim is understood, Ito discloses a machine to charge whipping kitchen siphons (1) especially for "whipped cream" through the automatic injection of nitrous oxide (N20) which allows to optimize the charge time, availability of the nitrous oxide and security and operation control comprising a first compartment (13) with an open front part (upper zone and container 18) in which a base has a conjunction of nitrous oxide from a high pressure nitrous oxide cylinder (2) external to first compartment, the conjunction of nitrous oxide defines additional means of connection (15, 16) with a load python for the kitchen siphon; a second compartment, with a door, having a high pressure nitrous oxide cylinder (supply cylinder, 2) with appropriate pneumatic and electronic connections (8, 8a 9), wherein there is a control panel that allows operating the machine with at least one selector switch (4, 4b), a start-up switch (4c) and a reset selector (an on/off switch).  
Re. claim 11: Ito discloses a method for filling the cream dispenser that includes the following steps: Inserting the cream dispenser, previously filled with cream and syrup, into the nitrous oxide discharge assembly of the cream dispenser filling machine; actuating the on switch (4); turning the on switch to the on position (filling measurement) (4b); checking that the machine is switched on and has reached the preset pressure, by observing the pressure gauge (6); starting filling, by transferring the nitrous oxide from the high-pressure cylinders to a measuring vessel (5) using the pneumatic, electric and/or electronic connections of the machine, by actuating the start switch (4c) once, indicating the start of filling from the measuring vessel (5) to the dispenser; closing the valve using the shut-off switch (4a), removing the dispenser, which is full and ready to make cream, from the nitrous oxide discharge assembly, after which the machine is ready to start a new filling process, by inserting a new cream dispenser, using a start switch (4b) (abstract, paragraphs [0024]-[0047], figures 1 to 3). 
Ito does not particularly disclose first and second compartments, a front mounted control panels, or lights. 
However, one of ordinary skill in the art would have been motivated to provide two compartments in order to protect the kitchen syphon from being over pressurized and possibly exploding. One of ordinary skill in the art would have been motivated to have a front mounted control panel, as this location would be more accessible to operators having a short stature. And, one of ordinary skill in the art would have been motivated to provide illuminated indicators, as this would enable the charging device to be operated in low-light conditions. 
Re. claim 2: Insofar as the claim is understood, Ito discloses a second compartment is located below an upper filling section, but Ito does not specifically disclose wherein the second compartment is below the first compartment. As explained supra, it would have been obvious to a person having ordinary skill in the art to enclose the filling section to form a first compartment, thus meeting the limitation of the first and second compartments relative to each other. 
Re. claim 3: Insofar as the claim is understood, Ito’s device is vertically oriented. However, Ito does not specifically disclose wherein the second compartment is behind the first compartment. Regarding the location of the second compartment relative to the first compartment, Applicant has not indicated that locating the second compartment behind the first compartment is critical and necessary, or that the particular location of the second compartment relative to the first compartment yields any new or unexpected result. This is borne out in the specification, which makes no mention of any advantage or benefit to positioning the second compartment behind the first compartment. Therefore, the particular location of the second compartment relative to the first compartment appears to be a matter of design choice.  
Re. claim 4: Insofar as the claim is understood, Ito’s device is vertically oriented. However, Ito does not specifically disclose wherein the second compartment is in lateral form to the first compartment. Regarding the location of the second compartment relative to the first compartment, Applicant has not indicated that locating the second compartment in lateral form to the first compartment is critical and necessary, or that the particular location of the second compartment relative to the first compartment yields any new or unexpected result. This is borne out in the specification, which makes no mention of any advantage or benefit to positioning the second compartment in lateral form to the first compartment. Therefore, the particular location of the second compartment relative to the first compartment appears to be a matter of design choice.  
Re. clam 5: Insofar as the claim is understood, Ito discloses wherein the base is located there is a conjunction of nitrous oxide which does not have two walls and a roof.  
Re. claim 6: Insofar as the claim is understood, Ito discloses that the high-pressure cylinders of nitrous oxide are connected to pressure gauges (14, 6) that operate at two pressures, one of said gauges measuring the output pressure and the other gauge measuring the filling pressure. 
Re. claim 7: Insofar as the claim is understood, Ito discloses the nitrous oxide cylinders (2) are connected to pressure regulators (3) that have an outlet valve for adjusting the output to a solenoid valve (4) and an anemometer (5) for displaying the flow of nitrous oxide. 
Re. claim 9: Insofar as the claim is understood, Ito discloses a wheel system to make an easier transportation and without complications.  

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied to claim 7 above, and further in view of U.S. Patent No. 7,728,715 (Riedel) and U.S. Patent Application Publication No. 2002/0007864 (Durkin).  
Re. claim 8: Insofar as the claim is understood, Ito discloses the claimed invention except wherein the first compartment contains a control which works with signals and an infrared sensor to detect the kitchen siphon. 
Riedel teaches a compartment (132) for a pressurized cylinder (130), wherein the compartment contains a control that works with signals and a sensor (34) to detect the pressurized cylinder (column 8, lines 39-46). Riedel does not particularly disclose an infrared sensor; however, Riedel’s CMOS sensor is considered to be functionally equivalent to an infrared sensor, the only difference being the operational wavelengths of the sensors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first compartment disclosed by Ito to include the control that works with signals and a sensor to detect the pressurized cylinder of Riedel. One of ordinary skill in the art would have been motivated to make this modification because it would allow an operator of Ito’s machine to verify if a cylinder has been positioned within the compartment and whether the cylinder is correctly positioned within the compartment. It would also allow an operator of Ito’s machine to determine if the compartment is ready to receive a cylinder. 
The machine of Ito as modified by Riedel discloses the claimed invention except for a variable of time in which an electro valve is activated keeping a counting system of charges of nitrous oxide. 
	Durkin teaches a variable of time in which an electro valve (8 or 9) is activated keeping a counting system of charges of nitrous oxide ([0019], [0020]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine disclosed by the combination of Ito and Riedel to include the timer and counter of Durkin. One of ordinary skill in the art would have been motivated to make this modification because it would allow a user to fill nitrous oxide cylinders in a consistent manner and discourage misuse of nitrogen oxide ([0024] second and third sentences). One of ordinary skill in the art would also have been motivated to make this modification because it would provide an indication of the amount of nitrous oxide remaining in the high-pressure supply cylinder. 
Re. claim 10: Insofar as the claim is understood, Ito does not particularly disclose a remote connection to operate remotely. However, this would have been an obvious modification since a remote control would allow a user to operate the device from a safe distance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 1,385,717 (Sams), which discloses a flow indicator. 
2.) U.S. Patent No. 2,296,973 (Ardelt), which discloses an anemometer. 
3.) U.S. Patent No. 3,106,946 (Gruenewald), which discloses a charging device for charging pressurized containers. 
4.) U.S. Patent No. 3,185,128 (Moore et al.), which discloses a sight-glass indicator. 
5.) U.S. Patent No. 3,905,662 (Richmond), which discloses a wheeled cabinet. 
6.) U.S. Patent No. 4,144,293 (Hamoto et al.), which discloses a wheeled, whipped cream making machine. 
7.) U.S. Patent Application Publication No. 2010/0065146 (Plummer et al.), which discloses a system for filling a gas cylinder. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753